DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2017/0020562 A1.


Response to Amendment
The amendment filed 01/28/2021 has been entered:
Claim 1 – 15 and 21 – 30 remain pending in the application;
Claim 1 and 9 are amended;
Claim 16 and 17 are cancelled;
Claim 21 – 30 are added as new.


Response to Arguments
Applicant's remarks filed on 01/28/2021 have been fully considered but they are not persuasive for the following reasons.

Applicant’s remarks with respect to the 103 rejections to claim 1 – 17 have been fully considered but they are not persuasive and/or the amendments render arguments moot in view of new grounds of rejection.

Regarding the 103 rejection of independent claim 1, applicant amended the claim to include limitation “the plurality of sensors … and being spaced apart from adjacent sensors by a respective one of a plurality of spaces, each of the plurality of spaces having a distance configured to assist in determining which sensor received a measured signal”, and submitted on p.8 – 12 that “claims 1 and 9 do not feature the determination of the "sensor position," but rather use of the distance to assist in determining which sensor received a measured signal. Bae, et al. does not disclose the determination of which sensor received a measured signal.” “This is clearly not the same as providing spaces having a distance configured to assist in computing which sensor received a measured signal. Stated somewhat differently, while Bae, et al. discloses the calculation of arrival delay distance (ASn) and arrival delay time (Atdn) of the n-th transducer, no aspect of these teachings of Bae, et al. disclose the spacing of adjacent sensors by a respective one of a plurality of spaces, with each of the plurality of spaces having a distance configured to assist in computing which sensor received a measured signal, as specifically recited in claims 1 and 9.” “This certainly does not provide an articulated reason that answers why one of ordinary skill in the art would combine Bae, et al. with Holdaway, et al. Stated somewhat differently, in an attempt to present a motivation to combine references in a rejection for obviousness, the Examiner advances the notion that disclose in an applied document of the function of a transducer would be enough. 
Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.
First of all, since the amendment changed the scope of claim, reference Bae, which is cited in the previous rejection to claim 9, is introduced in the new grounds of the rejection to teach the amended limitation.
Second, the limitation only requires “having a distance configured to assist in determining”. The limitation does not require any specific algorithm or step about how the “determination” is performed. The corresponding disclosure in the specification of present application is recited as: “A delay between a line trigger signal (for the ultrasound imaging system) and a signal from each strong signal may be considered. This delay is proportional to the distance between the sensor 110, 112 or 114 and a probe 120. The difference in this delay for a linear array is proportional to both the spacing A or B between the sensors 110, 112, 114 and an angle 122 of the needle 114 relative to the probe 120. Assuming a stiff needle, the angle is the same for all sensors 110, 112, 114. Thus, the difference in delay between sensor 110 and 112 is going to be half of the difference in delay between sensor 112 and 114 (if evenly spaced, for example), and this information can be used for signal separation.” The term “assist in” in the amended limitation is a broad term which does not limit any detail algorithm about en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). See MPEP 2111. Thus, the amended limitation is interpreted under the broadest reasonable interpretation in consistent with the specification as any reasonable teaching of the fundamental relationship between the delay time and sensor spacing distance.
Third, Bae does teach such proportional relationship between signal arrival delay and sensor spacing distance (see Bae; Col.2, Ln.17 – 25; equation 1 and 2). In KSR, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 415-16, 82 USPQ2d at 1395. See MPEP 2141. As stated in previous rejection to claim 9, knowing the relationship as taught in Bae especially the proportional relationship as described in equation 2, “which sensor is received a measured signal” is a predictable result from the calculated sensor spacing distance, which can be calculated according to equation 2 from the recorded arrival delay time. Thus, Bae does teach the amended limitation.
Fourth, the combination of Bae with Holdaway is proper and the motivation is provided on p.21 of the Non-Final Office Action mailed on 10/28/2020. Bae is analogous MPEP 2141.01. In addition, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). See MPEP 2144. Bae does teach the relationship between arrival delay time and sensor spacing distance. Although Bae’s teaching is used for a different problem, Bae does teach using arrival delay time to process the signal received at each element in the array individually. One with ordinary skill in the art of ultrasound sensing will be motivated to process signal from each element individually knowing the relationship between arrival delay time and sensor spacing distance as taught by Bae. Thus, the combination of Bae with Holdaway in view of other cited reference is proper.
Therefore, applicant’s arguments have been fully considered, but they are moot in view of new grounds of rejection for the reasons stated above.

Regarding the 103 rejection of independent claim 9, applicant submitted similar arguments regarding the similar limitations as included in the claim 1. Applicant’s arguments are not persuasive and the amendments render arguments moot in view of new grounds of rejection for the same reasons stated above.

Regarding the 103 rejection of all dependent claims, applicant’s remarks submitted on p.12 rely exclusively on supposed deficiencies with the rejection of parent claim 1 and 9. These remarks are not effective to overcome the rejections for the same reasons detailed above.

Overall, applicant’s remarks on p.7 – 12 have been fully considered but they are not persuasive and/or the amendments render arguments moot in view of new grounds of rejection. The amendment results in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Objections
Claim 22 and 27 are objected to because of the following informalities:  
Claim 22 line 6, limitation “the sensors” should read “the plurality of sensors” to avoid potential 112(b) issue.
Claim 27 lines 5 - 6, limitation “the sensors” should read “the three or more sensors” to avoid potential 112(b) issue.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 21 only recites limitation “an electrical insulator disposed over the elongated body, the electrical insulator having a plurality of gaps along its length.” The above limitation is a duplication of limitation recited in claim 1 lines 3 – 4. There is no more other limitation further limiting the parent claim 1.

Claim 26 only recites limitation “an electrical insulator disposed over the elongated body, the electrical insulator having a plurality of gaps along its length.” The above limitation is a duplication of limitation recited in claim 9 lines 3 – 4. There is no more other limitation further limiting the parent claim 9.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 – 8, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Holdaway et al. (US 6,217,518 B1; published on 04/17/2001) (hereinafter "Holdaway"), in view of Suorsa et al. (US 6,206,831 B1; published on 03/27/2001) (hereinafter “Suorsa”), Bae et al. (US 6,305,225 B1; published on 10/23/2001) (hereinafter "Bae"), Sudol et al. (US 2002/0060508 A1; published on 05/23/2002) (hereinafter "Sudol"), and Wakabayashi et al. (US 2009/0058228 A1; published on 03/05/2009) (hereinafter “Wakabayashi”).

Regarding claim 1, Holdaway teaches a medical device ("FIG. 1 is a perspective view showing a partially assembled sheath 50." Col.8, Ln.45 - 58, Fig.1; "FIG. 3 is a perspective view showing the sheath 50 installed on a biopsy needle." Col.11, Ln.3 - 22, Fig.3), comprising:
an elongated body ("… the distal end of the medical device 70." Col.11, Ln.3 - 22; see the main body of needle device in Fig.3; see sheath body 52 in Fig.1);

a plurality of sensors conformally disposed on the elongated body at a plurality of longitudinal positions along the elongated body ("The sheath 50′ comprises a first and a second copolymer transducers 64′ and 64″." Col.10, Ln.45 - 62; Fig.2; "… the copolymer transducer 64 is installed in proximity to the distal end of the medical device 70." Col.11, Ln.3 - 22; Fig.3),
the plurality of sensors being configured to generate signals in accordance with detected energy for an imaging system ("The first and second copolymer transducers 64′ and 64″ may be used to detect an ultrasound pulse from an ultrasound scanner." Col.10, Ln.45 – 62); and
the plurality of sensors being connected in parallel to provide an array of sensors along the elongated body ("A common ground conductor 62′ serves to ground both the first and second copolymer transducers 64′ and 64″." Col.10, Ln.45 - 62; See Fig.2; in electrical circuitry, it is considered as parallel connection layout with the common ground conductor); and
Holdaway fails to explicitly teach the electrical insulator having a plurality of gaps along its length; and the plurality of sensor being spaced apart from adjacent sensors by a respective one of a plurality of spaces, each of the plurality of spaces having a distance configured to assist in determining which sensor received a measured signal, wherein the each of the plurality of sensors is located at a respective one of the plurality of gaps; and a single electrical trace connecting to each of the plurality of sensors.

It would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sheath with transducers as taught by Holdaway with the elongate body of ultrasound apparatus as taught by Suorsa. By applying insulator to separate the transducers, it would be possible “to insulate the transducer elements from the electrodes” (see Suorsa; Col.2, Ln.10 – 17).
Holdaway in view of Suorsa fails to explicitly teach each of the plurality of spaces having a distance configured to assist in determining which sensor received a measured signal, a single electrical trace connecting to each of the plurality of sensors.
However, in the same field of endeavor, Bae teaches each of the plurality of spaces having a distance ("Assuming that a distance between the central transducer element #0 and the transducer element #n in the array transducer is Xn …" Col.2, Ln.17 - 25) configured to assist in determine ("... an arrival delay distance ΔSn is calculated as the following equation {1}." Col.2, Ln.17 - 25; "Also, an arrival delay time Δtdn of the n-th KSR, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 415-16, 82 USPQ2d at 1395. See MPEP 2141).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing unit for the signal generated by the copolymer transducer as taught by Holdaway with the signal processing algorithm based on delay time in each transducer element as taught by Bae. Doing so would make it possible to utilizing arrival delay time to convert the ultrasonic signals input "into an electrical signal in each transducer element" (see Bae; Col.1, Ln.34 - 63).
Holdaway in view of Suorsa and Bae fails to explicitly teach a single electrical trace connecting to each of the plurality of sensors.
However, in the same field of endeavor, Sudol teaches a single electrical trace connecting to each of the plurality of sensors ("… therein is illustrated a side sectional view of a Connection Assembly 48 … a single Conductive Layer 54 …" [0059]; "… that the single Conductive Layer 54 thereby provides both the conductive paths formerly 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors for connecting each transducers as taught by Holdaway with the single conductive layer in the connection assembly for connecting each elements as taught by Sudol. Doing so would make it possible to provide a thin structure that "the single Conductive Layer 54 thereby provides both the conductive paths formerly provided by Connector Layer 34 and the connections between the conductive paths and the Elements 10 formerly provided by the Vias 44 of the three layer Connection Assembly" (see Sudol; [0060]).
In addition, Wakabayashi teaches an electrical insulator (“A third insulating film 104 having electrical insulation is formed …” [0072]; Fig.5) disposed over the elongated body (“The transducer array 31 as the ultrasonic transducer array is provided on an outer circumferential surface of the cylindrically-shaped FPC 35.” [0051]; see Fig. 5 and 9; here the insulating film 104 is a component of element 33 of transducer 31 as shown in Fig.5 and Fig.9), the electrical insulator having a plurality of gaps along its length (see the spaces to house transducer cells 100 in Fig.5); a plurality of sensors conformally disposed on the elongated body at a plurality of longitudinal positions along the elongated body (“… eight transducer cells 100 linearly aligned in a longitudinal direction of the elongated region …” [0060]; Fig.5), the plurality of sensors being configured to generate signals in accordance with detected energy (“… the transducer cells 100 transmits and receives ultrasonic waves by vibration of a membrane 100 a …” [0066]) for an imaging system (“… including the transducer array 41 can acquire the three-
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath with transducers as taught by Holdaway with the laminated layering arrangement for housing transducer cells as taught by Wakabayashi. Doing so would make it possible to “reduce the size of the apparatus” and “decrease the power consumption” (see Wakabayashi; [0090]).

Regarding claim 2, Holdaway in view of Suorsa, Bae, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, and Holdaway further teaches wherein the sensors ("The sheath 50′ comprises a first and a second copolymer transducers 64′ and 64″." Col.10, Ln.45 – 62) include piezoelectric polymer sensors ("The present invention incorporates a copolymer material with piezoelectric properties such as polyvinylidene difluoride (PVDF), polyvinyl difluoride (PVF), or copolymers of vinylidene fluoride to act as an ultrasound transducer." Col.6, Ln.41 – 53).



Regarding claim 4, Holdaway in view of Suorsa, Bae, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, and Holdaway further teaches a conductive shield ("The ground conductor 62 is shown as printed or otherwise attached to the outer surface of the sheath body 52 but insulated from the signal conductor 54." Col.9, Ln.22 - 48) disposed over the electrical trace on a dielectric material ("... insulating layer 66, such as formed from KAPTON polyimide film. ...The ground conductor 62 is deposited over the insulating layer 66′ …" Col.9, Ln.49 - Col.10, Ln.3; Fig.1A; polyimide film is a dielectric film).
In addition, Sudol further teaches the electrical trace is a single electrical trace ("… therein is illustrated a side sectional view of a Connection Assembly 48 … a single Conductive Layer 54 …" [0059]; "… that the single Conductive Layer 54 thereby provides both the conductive paths formerly provided by Connector Layer 34 and the connections between the conductive paths and the Elements 10 ..." [0060]; Fig.5A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors for connecting each transducers as taught by Holdaway with the single conductive layer in the 

Regarding claim 5, Holdaway in view of Suorsa, Bae, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 4, and Holdaway further teaches wherein the conductive shield forms a common electrode for the plurality of sensors ("A common ground conductor 62′ serves to ground both the first and second copolymer transducers 64′ and 64″." Col.10, Ln.45 – 62).

Regarding claim 6, Holdaway in view of Suorsa, Bae, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, and Holdaway further teaches wherein the elongated body includes a needle ("… a biopsy needle … the distal end of the medical device 70 …" Col.11, Ln.3 - 22, Fig.3).

Regarding claim 7, Holdaway in view of Suorsa, Bae, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, and Holdaway further teaches wherein the electrical trace connects to a hub contact ("The signal conductor 54 is deposited over the insulating layer 66 forming the interior electrode of the copolymer transducer 64 and an electrical lead connecting the electrode to the terminal connector 60." Col.9, Ln.49 - Col.10, Ln.3; Fig.1A, 3), the hub contact providing an electrical 
In addition, Sudol further teaches the electrical trace is a single electrical trace ("… therein is illustrated a side sectional view of a Connection Assembly 48 … a single Conductive Layer 54 …" [0059]; "… that the single Conductive Layer 54 thereby provides both the conductive paths formerly provided by Connector Layer 34 and the connections between the conductive paths and the Elements 10 ..." [0060]; Fig.5A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors for connecting each transducers as taught by Holdaway with the single conductive layer in the connection assembly for connecting each elements as taught by Sudol. Doing so would make it possible to provide a thin structure that "the single Conductive Layer 54 thereby provides both the conductive paths formerly provided by Connector Layer 34 and the connections between the conductive paths and the Elements 10 formerly provided by the Vias 44 of the three layer Connection Assembly" (see Sudol; [0060]).

Regarding claim 8, Holdaway in view of Suorsa, Bae, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, and Holdaway further teaches wherein the electrical trace includes a deposited layer ("The signal conductor 54 is 
In addition, Sudol further teaches the electrical trace is a single electrical trace ("… therein is illustrated a side sectional view of a Connection Assembly 48 … a single Conductive Layer 54 …" [0059]; "… that the single Conductive Layer 54 thereby provides both the conductive paths formerly provided by Connector Layer 34 and the connections between the conductive paths and the Elements 10 ..." [0060]; Fig.5A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors for connecting each transducers as taught by Holdaway with the single conductive layer in the connection assembly for connecting each elements as taught by Sudol. Doing so would make it possible to provide a thin structure that "the single Conductive Layer 54 thereby provides both the conductive paths formerly provided by Connector Layer 34 and the connections between the conductive paths and the Elements 10 formerly provided by the Vias 44 of the three layer Connection Assembly" (see Sudol; [0060]).

Regarding claim 21, Holdaway in view of Suorsa, Bae, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, and there is no more limitation further limiting the subject matter of claim 1 (see 112d rejection).

 Regarding claim 25, Holdaway in view of Suorsa, Bae, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, and Base further teaches wherein the distance results in a delay ("... an arrival delay distance ΔSn is calculated as the intended use of an apparatus which does not limit the structural component in an apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2114; in addition, the apparatus as taught by Holdaway in view of Bae is capable of performing the claimed function).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing unit for the signal generated by the copolymer transducer as taught by Holdaway with the signal processing algorithm based on delay time in each transducer element as taught by Bae. Doing so would make it possible to utilizing arrival delay time to convert the ultrasonic signals input "into an electrical signal in each transducer element" (see Bae; Col.1, Ln.34 - 63).


Claim 9 – 15, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Holdaway in view of Suorsa, and further in view of Towe (US 2007/0276232 A1; published on 11/29/2007), Bae et al. (US 6,305,225 B1; published on 10/23/2001) (hereinafter "Bae") and Sudol.

Regarding claim 9, Holdaway teaches a medical device ("FIG. 1 is a perspective view showing a partially assembled sheath 50." Col.8, Ln.45 - 58, Fig.1; "FIG. 3 is a perspective view showing the sheath 50 installed on a biopsy needle." Col.11, Ln.3 - 22, Fig.3), comprising:
an elongated body ("… the distal end of the medical device 70." Col.11, Ln.3 - 22; see the main body of needle device in Fig.3);
an electrical insulator (“A second insulating layer 66′ …” Col.9, Ln.49 – Col.10, Ln.3) disposed over the elongated body (see Fig.1A, insulating layer 66’ is over sheath body 52),
sensors conformally disposed on the elongated body at a plurality of longitudinal positions along the elongated body ("The sheath 50′ comprises a first and a second copolymer transducers 64′ and 64″." Col.10, Ln.45 - 62; Fig.2; "… the copolymer transducer 64 is installed in proximity to the distal end of the medical device 70." Col.11, Ln.3 - 22; Fig.3), the sensors being configured to generate signals in accordance with detected energy for an imaging system ("The first and second copolymer transducers 64′ and 64″ may be used to detect an ultrasound pulse from an ultrasound scanner." Col.10, Ln.45 – 62), 

Holdaway fails to explicitly teach the electrical insulator having a plurality of gaps along its length; three or more sensors conformally disposed on the elongated body at a plurality of longitudinal positions along the elongated body, the three or more sensors being spaced apart from adjacent sensors by a respective one of a plurality of spaces, each of the plurality of spaces having a distance configured to assist in determining which sensor received a measured signal, the three or more sensors being configured to generate signals in accordance with detected energy for an imaging system, wherein the each of the three or more sensors is located at a respective one of the plurality of gaps; and an electrical trace connecting to the three or more sensors.
However, in the same field of endeavor, Suorsa teaches an electrical insulator disposed over (“A plurality of insulators 40 are provided between transducer elements 28 ...” Col.3, Ln.13 – 35; Fig.2, 3) the elongated body (“… elongate body 12 …” Col.3, Ln.13 – 35; see position in Fig.2, 3), the electrical insulator having a plurality of gaps along its length (“A plurality of insulators 40 are provided between transducer elements 28 ...” Col.3, Ln.13 – 35; see the opening between 40 in Fig.3); three or more sensors conformally disposed on the elongated body at a plurality of longitudinal positions along the elongated body (“FIGS. 2 and 3 depict elongate body 12 having … are a plurality of transducer elements 28.” Col.3, Ln.13 – 35; see four transducer elements 28 in Fig.2, 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sheath with transducers as taught by Holdaway with the elongate body of ultrasound apparatus as taught by Suorsa. By applying insulator to separate the transducers, it would be possible “to insulate the transducer elements from the electrodes” (see Suorsa; Col.2, Ln.10 – 17).
Holdaway in view of Suorsa fails to explicitly teach three or more sensors conformally disposed on the elongated body at a plurality of longitudinal positions along the elongated body, the three or more sensors being spaced apart from adjacent sensors by a respective one of a plurality of spaces, each of the plurality of spaces having a distance configured to assist in determining which sensor received a measured signal, the three or more sensors being configured to generate signals in accordance with detected energy for an imaging system; and an electrical trace connecting to the three or more sensors.
However, in the same field of endeavor, Towe teaches three or more sensors conformally disposed on the elongated body at a plurality of longitudinal positions along the elongated body ("The pieces of piezoelectric material 50 are arranged adjacent each other …" [0024]; see at least five piezoelectric sensors are illustrated in Fig.2E), the three or more sensors being spaced apart from adjacent sensors by a respective one of a plurality of spaces ("The pieces of piezoelectric material 50 are arranged 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath comprising copolymer transducers as taught by Holdaway with the piezoelectric markers as taught by Towe. By including the piezoelectric marker in medical devices, it would be possible to "assist in locating or positioning medical devices within the body" (see Towe; [0048]).
Holdaway in view of Suorsa and Towe fails to explicitly teach that each of the plurality of spaces having a distance configured to assist in computing which sensor received a measured signal; and an electrical trace connecting to the three or more sensors.
However, in the same field of endeavor, Bae teaches that each of the plurality of spaces having a distance ("Assuming that a distance between the central transducer element #0 and the transducer element #n in the array transducer is Xn …" Col.2, Ln.17 - 25) configured to assist in computing ("... an arrival delay distance ΔSn is calculated as the following equation {1}." Col.2, Ln.17 - 25; "Also, an arrival delay time Δtdn of the KSR, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 415-16, 82 USPQ2d at 1395. See MPEP 2141).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing unit for the signal generated by the copolymer transducer as taught by Holdaway with the signal processing algorithm based on delay time in each transducer element as taught by Bae. Doing so would make it possible to utilizing arrival delay time to convert the ultrasonic signals input "into an electrical signal in each transducer element" (see Bae; Col.1, Ln.34 - 63).
Holdaway in view of Suorsa, Towe and Bae fails to explicitly teach an electrical trace connecting to the three or more sensors.
However, in the same field of endeavor, Sudol teaches an electrical trace connecting to the three or more sensors ("… therein is illustrated a side sectional view of a Connection Assembly 48 … a single Conductive Layer 54 …" [0059]; "… that the single Conductive Layer 54 thereby provides both the conductive paths formerly 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors for connecting each transducers as taught by Holdaway with the single conductive layer in the connection assembly for connecting each elements as taught by Sudol. Doing so would make it possible to provide a thin structure that "the single Conductive Layer 54 thereby provides both the conductive paths formerly provided by Connector Layer 34 and the connections between the conductive paths and the Elements 10 formerly provided by the Vias 44 of the three layer Connection Assembly" (see Sudol; [0060]).

Regarding claim 10, Holdaway in view of Suorsa, Towe, Bae and Sudol teaches all claim limitations, as applied in claim 9, and Holdaway further teaches wherein the sensors ("The sheath 50′ comprises a first and a second copolymer transducers 64′ and 64″." Col.10, Ln.45 - 62) include piezoelectric polymer sensors ("The present invention incorporates a copolymer material with piezoelectric properties such as polyvinylidene difluoride {PVDF}, polyvinyl difluoride {PVF}, or copolymers of vinylidene fluoride to act as an ultrasound transducer." Col.6, Ln.41 – 53).
In addition, Suorsa further teaches three or more sensors (“FIGS. 2 and 3 depict elongate body 12 having … are a plurality of transducer elements 28.” Col.3, Ln.13 – 35; see FOUR transducer elements 28 in Fig.2, 3) include piezoelectric polymer sensors (“Transducer elements 28 may comprise piezocomposite materials … piezoplastics, and the like.” Col.5, Ln.36 - 53). 


Regarding claim 11, Holdaway in view of Suorsa, Towe, Bae and Sudol teaches all claim limitations, as applied in claim 9, and Holdaway further teaches wherein the sensor is conformally disposed about at least a portion of a circumference of the medical device ("In FIG. 3, the copolymer transducer 64 is installed in proximity to the distal end of the medical device 70." Col.11, Ln.3 - 22, see the ring shaped transducer 64 in Fig.3).
In addition, Suorsa further teaches wherein the each of the three or more sensors (“FIGS. 2 and 3 depict elongate body 12 having … are a plurality of transducer elements 28.” Col.3, Ln.13 – 35; see FOUR transducer elements 28 in Fig.2, 3) is conformally disposed about at least a portion of a circumference of the medical device (“Transducer elements 28 preferably comprise cylindrical transducer elements as best shown in FIGS. 4A-4B.” Col.5, Ln.36 – 53; see position of ring shaped transducer elements on flexible elongate body in Fig.2 and Fig.4B).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sheath with transducers as taught by Holdaway with the elongate body of ultrasound apparatus as taught by Suorsa. By applying 

Regarding claim 12, Holdaway in view of Suorsa, Towe, Bae and Sudol teaches all claim limitations, as applied in claim 9, and Holdaway further teaches a conductive shield disposed ("The ground conductor 62 is shown as printed or otherwise attached to the outer surface of the sheath body 52 but insulated from the signal conductor 54." Col.9, Ln.22 - 48) over the electrical trace on a dielectric material ("... insulating layer 66, such as formed from KAPTON polyimide film. ...The ground conductor 62 is deposited over the insulating layer 66′ …" Col.9, Ln.49 - Col.10, Ln.3; Fig.1A; polyimide film is a dielectric film).

Regarding claim 13, Holdaway in view of Suorsa, Towe, Bae and Sudol teaches all claim limitations, as applied in claim 12, and Holdaway further teaches wherein the conductive shield forms a common electrode for the plurality of sensors ("A common ground conductor 62′ serves to ground both the first and second copolymer transducers 64′ and 64″." Col.10, Ln.45 – 62).

Regarding claim 14, Holdaway in view of Suorsa, Towe, Bae and Sudol teaches all claim limitations, as applied in claim 9, and Holdaway further teaches wherein the elongated body includes a needle ("… a biopsy needle … the distal end of the medical device 70 …" Col.11, Ln.3 - 22, Fig.3).



Regarding claim 26, Holdaway in view of Suorsa, Towe, Bae and Sudol teaches all claim limitations, as applied in claim 9, and there is no more limitation further limiting the subject matter of claim 9 (see 112d rejection).

 Regarding claim 29, Holdaway in view of Suorsa, Towe, Bae and Sudol teaches all claim limitations, as applied in claim 1, and Base further teaches wherein the distance results in a delay ("... an arrival delay distance ΔSn is calculated as the following equation {1}." Col.2, Ln.17 - 25; "Also, an arrival delay time Δtdn of the n-th transducer element #n with respect to the central transducer element #0 is calculated as the following equation {2}. Δtdn = ΔSn/C0 {2}" Col.2, Ln.29 - 33) that is used for intended use of an apparatus which does not limit the structural component in an apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2114; in addition, the apparatus as taught by Holdaway in view of Bae is capable of performing the claimed function).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing unit for the signal generated by the copolymer transducer as taught by Holdaway with the signal processing algorithm based on delay time in each transducer element as taught by Bae. Doing so would make it possible to utilizing arrival delay time to convert the ultrasonic signals input "into an electrical signal in each transducer element" (see Bae; Col.1, Ln.34 - 63).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Holdaway in view of Suorsa, Bae, Sudol and Wakabayashi, as applied in claim 21, and further in .

Regarding claim 22, Holdaway in view of Suorsa, Bae, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 21, and Holdaway further teaches another electrical insulator (“A final insulating layer 66″ …” Col.9, Ln.49 – Col.10, Ln.3) disposed over the electrical trace (see Fig.1A, insulating layer 66” is over conductor 56) and the electrical insulator (see Fig.1A, insulating layer 66” is over insulating layer 66’).
Holdaway in view of Suorsa, Bae, Sudol and Wakabayashi fails to explicitly teach an insulator and metallization layer disposed on the elongated body, the insulator and metallization layer forming an inner shield for the medical device, whereby the sensors are disposed over of the insulator and metallization layer, and are insulated from the elongated body.
However, in the same field of endeavor, Adachi teaches an insulator and metallization layer (“… a substrate 150 is an insulating substrate configured by an insulating material, and a grounding conductive layer 151 …” [120]; “The material configuring the grounding conductive layer 151 is not limited in particular, and it is possible to use a conventionally known conductive material. As the material, there are listed, for example, Cr, Ni, Cu, Ti, Sn, Pt, Au, W, Mo, Ta or the like.” [0123]; see Fig.3 and 15, substrate 150 and grounding layer 151 together form the claimed insulator and metallization layer) deposited on the elongated body (“… the ultrasonic transducer array 31 which is a two-dimensional ultrasonic transducer array is provided on the outer peripheral surface of the cylindrical FPC 35.” [0038]; see Fig.3 and 15; here the to shield the noise entering from the rear surface side …” [0085], “Further, the ultrasonic transducer cell according to the present embodiment is equivalent to an ultrasonic transducer cell obtained by replacing the substrate 101 configured by a conductive material with the grounding conductive layer 151 …” [0121]), whereby said sensors are deposited over of the insulator and metallization layer (“The same configuration as the ultrasonic transducer cell 100 of the first embodiment is layered on the grounding conductive layer 151.” [0121]), and are insulated from the elongated body (“… after the rear surface side of the insulating substrate 150 is fixed on the FPC …” [0124]). 
It would have prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating layer on the sheath body as taught by Holdaway with the grounding layer over insulating layer as taught by Adachi. Doing so would make it possible “to suppress the parasitic capacitance from being generated at the time when the conductive substrate is used as the wiring, and to thereby more efficiently perform the drive control of the ultrasonic transducer cell” (see Adachi; [0125]).


Claim 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Holdaway in view of Suorsa, Bae, Sudol and Wakabayashi, as applied in claim 1, and .

Regarding claim 23, Holdaway in view of Suorsa, Bae, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, and Wakabayashi further teaches wherein the plurality of sensors comprises a tip sensor, a middle sensor and a hub side sensor (see Fig.5, the leftmost transducer cell 100, the middle transducer cell 100, and the rightmost transducer cell 100).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath with transducers as taught by Holdaway with the laminated layering arrangement for housing transducer cells as taught by Wakabayashi. Doing so would make it possible to “reduce the size of the apparatus” and “decrease the power consumption” (see Wakabayashi; [0090]).
Holdaway in view of Suorsa, Bae, Sudol and Wakabayashi fails to explicitly teach the distance between the tip sensor and the middle sensor is different than the distance between the middle sensor and the hub side sensor.
However, in the same field of endeavor, Willis teaches the distance between the tip sensor and the middle sensor is different than the distance between the middle sensor and the hub side sensor ("The transducers 18 are spaced from one another along the catheter 20 {FIG. 3} by a distance of approximately 0.5-10 cm, and most preferably 1-3 cm." Col.7, Ln.35 - 43; see Fig.5, the distances of leftmost transducer 18a, middle transducer 18 and rightmost transducer 18).


Regarding claim 24, Holdaway in view of Suorsa, Bae, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, except wherein the distance between at least two of the plurality of sensors is not the same.
However, in the same field of endeavor, Willis teaches wherein the distance between at least two of the plurality of sensors is not the same ("The transducers 18 are spaced from one another along the catheter 20 {FIG. 3} by a distance of approximately 0.5-10 cm, and most preferably 1-3 cm." Col.7, Ln.35 - 43; see Fig.5, the distances leftmost transducer 18a, middle transducer 18 and rightmost transducer 18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transducers on medical device as taught by Holdaway with the transducers on catheter as taught by Willis. Doing so would make it possible to "form transducers spaced from one another along the catheter" (see Willis; Col.7, Ln.35 - 43) and "allow(s) the system to utilize the localization function using catheters which are already needed for the EP procedure. .


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Holdaway in view of Suorsa, Towe, Bae and Sudol, as applied in claim 26, and further in view of Adachi.

Regarding claim 27, Holdaway in view of Suorsa, Towe, Bae and Sudol teaches all claim limitations, as applied in claim 26, and Holdaway further teaches another electrical insulator (“A final insulating layer 66″ …” Col.9, Ln.49 – Col.10, Ln.3) disposed over the electrical trace (see Fig.1A, insulating layer 66” is over conductor 56) and the electrical insulator (see Fig.1A, insulating layer 66” is over insulating layer 66’).
Holdaway in view of Suorsa, Towe, Bae and Sudol fails to explicitly teach an insulator and metallization layer disposed on the elongated body, the insulator and metallization layer forming an inner shield for the medical device, whereby the sensors are disposed over of the insulator and metallization layer, and are insulated from the elongated body.
However, in the same field of endeavor, Adachi teaches an insulator and metallization layer (“… a substrate 150 is an insulating substrate configured by an insulating material, and a grounding conductive layer 151 …” [120]; “The material configuring the grounding conductive layer 151 is not limited in particular, and it is possible to use a conventionally known conductive material. As the material, there are to shield the noise entering from the rear surface side …” [0085], “Further, the ultrasonic transducer cell according to the present embodiment is equivalent to an ultrasonic transducer cell obtained by replacing the substrate 101 configured by a conductive material with the grounding conductive layer 151 …” [0121]), whereby said sensors are deposited over of the insulator and metallization layer (“The same configuration as the ultrasonic transducer cell 100 of the first embodiment is layered on the grounding conductive layer 151.” [0121]), and are insulated from the elongated body (“… after the rear surface side of the insulating substrate 150 is fixed on the FPC …” [0124]). 
It would have prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating layer on the sheath body as taught by Holdaway with the grounding layer over insulating layer as taught by Adachi. Doing so would make it possible “to suppress the parasitic capacitance from being generated at the time when the conductive substrate is used as the wiring, and to .


Claim 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Holdaway in view of Suorsa, Towe, Bae and Sudol, as applied in claim 9, and further in view of Willis.

Regarding claim 28, Holdaway in view of Suorsa, Towe, Bae and Sudol teaches all claim limitations, as applied in claim 9, except wherein the distance between at least two of the three or more sensors is not the same.
However, in the same field of endeavor, Willis teaches wherein the distance between at least two of the three or more sensors is not the same ("The transducers 18 are spaced from one another along the catheter 20 {FIG. 3} by a distance of approximately 0.5-10 cm, and most preferably 1-3 cm." Col.7, Ln.35 - 43; see Fig.5, the distances leftmost transducer 18a, middle transducer 18 and rightmost transducer 18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transducers on medical device as taught by Holdaway with the transducers on catheter as taught by Willis. Doing so would make it possible to "form transducers spaced from one another along the catheter" (see Willis; Col.7, Ln.35 - 43) and "allow(s) the system to utilize the localization function using catheters which are already needed for the EP procedure. 

Regarding claim 30, Holdaway in view of Suorsa, Towe, Bae and Sudol teaches all claim limitations, as applied in claim 9, except wherein the three or more sensors further comprise a tip sensor, a middle sensor and a hub side sensor, and the distance between the tip sensor and the middle sensor is different than the distance between the middle sensor and the hub side sensor.
However, in the same field of endeavor, Willis teaches wherein the three or more sensors further comprise a tip sensor, a middle sensor and a hub side sensor (see Fig.5, the leftmost transducer 18a, middle transducer 18 and rightmost transducer 18), and the distance between the tip sensor and the middle sensor is different than the distance between the middle sensor and the hub side sensor ("The transducers 18 are spaced from one another along the catheter 20 {FIG. 3} by a distance of approximately 0.5-10 cm, and most preferably 1-3 cm." Col.7, Ln.35 - 43; see Fig.5, the distances of leftmost transducer 18a, middle transducer 18 and rightmost transducer 18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transducers on medical device as taught by Holdaway with the transducers on catheter as taught by Willis. Doing so would make it possible to "form transducers spaced from one another along the catheter" (see Willis; Col.7, Ln.35 - 43) and "allow(s) the system to utilize the localization function using catheters which are already needed for the EP procedure. .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793